Citation Nr: 1418855	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-40 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic cervical spine disability (claimed as neck pain).

2.  Entitlement to service connection for a chronic cervical spine disability. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The Veteran served on active duty in the United States Army from April 1982 to May 1982.  Thereafter, he served on active duty in the United States Navy from September 1985 to March 1988.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions dated in July and November 2009, which denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a chronic cervical spine disability (claimed as neck pain) for failure to submit new and material evidence.   

The Veteran had initially requested a hearing before the Board.  However, after having been scheduled for his requested hearing, which was to have been held in May 2013, the Veteran failed to appear for the hearing and did not show good cause as to why he was unable to appear, nor did he submit a timely request to reschedule his hearing.  His hearing request is therefore deemed to have been withdrawn by his actions.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for a chronic cervical spine disability (claimed as neck pain) in an unappealed and final rating decision dated in November 1988.

2.  Evidence received since the November 1988 rating decision that denied the Veteran's claim of service connection for a chronic cervical spine disability (claimed as neck pain) is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.

3.  A chronic cervical spine disability, including a chronic disabling condition manifested by neck and/or cervical spine pain, did not have its onset during the Veteran's first period of active military service from April 1982 to May 1982. 

4.  There is clear and unmistakable evidence that a chronic disabling condition manifested by neck and/or cervical spine pain pre-existed the Veteran's entry into his second period of active military service from September 1985 to March 1988.

5.  There is clear and unmistakable evidence that the Veteran's pre-existing chronic disabling condition manifested by neck and/or cervical spine pain was not permanently worsened beyond its natural progression by his second period of active military service from September 1985 to March 1988.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a chronic cervical spine disability are met due to the receipt of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A chronic cervical spine disability, including a chronic disabling condition manifested by neck and/or cervical spine pain, was not incurred, nor is it presumed to have been incurred in the Veteran's first period of active duty from April 1982 to May 1982.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The Veteran's chronic cervical spine disability, including a chronic disabling condition manifested by neck and/or cervical spine pain, pre-existed his entry into his second period of active duty from September 1985 to March 1988 and was not aggravated by this period of active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a chronic cervical spine disability (claimed as neck pain).

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to reopen a claim, there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2013).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Here, the Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for a chronic cervical spine disability (claimed as neck pain).  His original claim for VA compensation for this disability was denied in a November 1988 RO rating decision.  This rating decision considered the Veteran's service medical records, which show that he was medically discharged from active duty for being rendered unfit for naval service due to chronic neck pain that a service medical board proceeding determined had pre-existed his entry into the Navy, and the report of a VA medical examination conducted in May 1988, which notes that the Veteran related a history of neck pain during military service, but which determined that there were no objective clinical findings on medical and X-ray examination to explain the subjective neck pain.  In the absence of any medical diagnosis establishing the presence of a chronic neck disability, the original claim for service connection for a chronic cervical spine disability (claimed as neck pain) was denied in a November 1988 rating decision.  The Veteran was notified of this adverse decision and of his appellate rights in correspondence dated in December 1988, but the claims file indicates that he did not to pursue a timely appeal of this decision and it became final.   

In February 2009, the Veteran submitted an application to reopen his claim for service connection for a chronic cervical spine disability.  At that time, he submitted private and VA medical records that demonstrate that he has a current diagnosis of degenerative cervical spine arthritis at C5-7.  The Board notes that these medical records, which objectively demonstrate the existence of a medical diagnosis of a chronic cervical spine disability, is new and material to the claim as the evidence previously considered by VA decisionmakers in the prior final rating action of November 1988 did not establish any cervical spine diagnosis.  As such, the evidence submitted since November 1988 raises a reasonable possibility of substantiating the claim for service connection for a chronic cervical spine disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim).  Accordingly, the Board finding that new and material evidence has been received that is sufficient to reopen the Veteran's claim for service connection for a chronic cervical spine disability for a de novo review.  Having reopened the Veteran's claim, the Board will now adjudicate this matter on the merits.

II.  Entitlement to service connection for a chronic cervical spine disability.

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Proper VCAA notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The present claim stems from the Veteran's application to reopen his claim for VA compensation for a chronic cervical spine disability, which was received by VA in February 2009.  A March 2009 letter informed the Veteran of the criteria required to satisfy his de novo service connection claim.  There is no timing defect regarding this notice as it was provided prior to initial adjudication of the service connection claim by rating decisions dated in July and November 2009.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  The claimant's service treatment records from both periods of military service, his post-service private and VA clinical records, and his Social Security Administration (SSA) records pertaining to his treatment for his neck and cervical spine, and his written statements in support of his claim have been obtained and associated with the evidence.  The claimant has also been provided with a VA orthopedic examination in June 2009, which confirmed his current diagnosis of a chronic degenerative arthritic disability affecting his cervical spine, and his claims file was subsequently reviewed by a VA medical expert in January 2014, in which nexus opinions addressing the present claim were obtained.  The Board has also reviewed the claimant's claims file online, as it appears on the Virtual VA electronic database and VBMS, for any pertinent clinical records.  

The VA medical expert's nexus opinion obtained in January 2014 were predicated on his review of the claimant's claims file and presented in the context of the Veteran's relevant clinical history.  The VA medical expert is a physician who provided opinions that definitively state that the Veteran had a chronic cervical spine disability prior to entering his second period of service and specifically addressed whether or not it was aggravated by this service, based on his review of the clinical record in his capacity as an orthopedic spine attending surgeon.  The aforementioned opinion is therefore deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the Veteran was provided with a copy of the January 2014 VA medical expert's opinion and given 60 days to respond.  Thereafter, no response was received with in the time provided and the reopened claim is now before the Board for a de novo adjudication on the merits.     

Thusly, in view of the foregoing discussion, the Board finds that VA has fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his now reopened claim for service connection for a chronic cervical spine disability.  No additional assistance or notification is required with respect to this issue.  The Board finds that the current state of the record is sufficient to adjudicate this appeal.  The appellant has suffered no prejudice in this regard that would warrant a remand and his procedural rights have not been abridged as they pertain to the matter on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board will proceed with the adjudication of this appeal regarding entitlement to VA compensation for a chronic cervical spine disability.

As will be discussed below, the Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision with respect to the matter decided herein, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection laws and regulations.

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of neck complaints during active duty will permit service connection for a chronic arthritic disorder such as degenerative joint or disc disease of the cervical spine, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).   The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a) which, as relevant to the issues decided herein, include arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Otherwise, service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).   

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  However, the Board notes that the Veteran is not service connected for any disability at the present time.  Therefore, the Board finds no basis to allow service connection for a chronic cervical spine disability as being secondary to a service connected disability. 

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Factual background and analysis.

The Veteran's service medical records for his first period of active duty in the United States Army (i.e., from April - May 1982) show that his spine was normal and that he was negative for neck or cervical spine symptoms on Army screening examination in February 1982, prior to entry into service.  In April 1982, he was treated for coughing with complaints of neck pain due to acute respiratory disease.  On separation examination in May 1982, his spine was within normal limits and on an accompanying medical history questionnaire he neither checked "yes" or "no" for having a history of recurrent back pain.  Although his DD-214 for this period of service reflects that he was discharged for being a "marginal or non productive" trainee, there are no clinical statements as to the medical reasons, if any, which precipitated his discharge from the Army.

There are no medical records dated within one year following the Veteran's separation in May 1982 from his first period of active duty that objectively demonstrate that a chronic arthritic disability of his cervical spine was clinically manifest to a compensable degree within this presumptive period.  Therefore, to the extent that the Veteran's seeks VA compensation for a cervical spine disability relating to his period of Army service, as there is no clinical evidence of a chronic cervical spine disability manifest either during or within one year after separation from his first period of military service, nor any objective medical opinion of record linking his current cervical spine diagnosis to his first period of service, the Board must deny this aspect of the Veteran's claim for VA compensation for a cervical spine disability.  In this regard, while the Veteran may be competent to report that he perceived persistent neck pain during his first period of service, the mere report of subjective pain by itself, without a diagnosed or identifiable underlying causative malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Because the evidence in this case is not approximately balanced with respect to the merits of the claim regarding entitlement to service connection for a chronic cervical spine disability for the claimant's first period of active duty from April - May 1982, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to the Veteran's claim for VA compensation for a chronic cervical spine disability arising from his second period of active duty in the United States Navy, the medical records from his naval service (i.e., September 1985 - March 1988) show that on a medical history questionnaire accompanying his June 1985 enlistment examination, the Veteran answered the question "Have you ever been discharged from military [service] because of physical, mental, or other reasons?" by replying "May 1982 unfit for duty honorable discharge."  However, he gave no specific reasons for being discharged.  His June 1985 naval enlistment examination shows normal musculoskeletal findings as they relate to his neck and cervical spine.  He entered his second period of service in September 1985.

The naval medical records reflect that the Veteran began receiving treatment for recurrent complaints of chronic neck pain beginning in August 1986.  The medical records show ongoing treatment for recurrent neck pain complaints with conflicting histories on part of the Veteran regarding onset of these symptoms, in which he indicated that the chronic neck pain pre-existed his Navy and even his Army service in some reports, while in others he states that onset of his chronic neck pain began during naval service.  Ultimately, a 1988 Navy medical board proceeding determined that the Veteran's recurrent neck pain pre-existed his entry into naval service and that he was separated from his earlier Army service on this basis.  However, the recurrent neck pain was not aggravated (i.e., permanently worsened beyond its normal, natural progression) by naval service, although it rendered him unfit for further active naval duty.  Significantly, the report of the medical board proceeding and the Navy medical records indicate that there were no musculoskeletal abnormalities detected on physical examination or medical imaging tests that could explain the Veteran's subjective neck pain symptoms.  He was discharged from active duty in March 1988.  

Post-service VA orthopedic examination in May 1988 noted the Veteran's subjective complaints of persistent neck pain but following X-ray and physical examination, no clinical findings were obtained that could explain these subjective neck pain symptoms.  However, since 2004, medical records associated with the Veteran's claims file confirm his diagnosis of degenerative cervical arthritis at C5-7.

At this juncture, the Board notes that the 1988 Navy medical board proceeding determined that the Veteran's neck symptoms were the basis for his discharge from his prior period of service in the Army.  As finder of fact, the Board makes the factual determination that this specific determination of the Navy medical proceeding is incorrect and invalid as it is completely unsupported by the objective medical evidence that was contemporaneous to the Veteran's Army service.  As previously discussed, Army medical records show that the Veteran's cervical spine was normal throughout this first period of service.  The Army DD-214 also states that the reason for the Veteran's separation from Army service was that he was a "marginal or non productive" trainee.  The contemporaneous Army records do not otherwise present any clinical statements showing a medical reasons for the Veteran's discharge.  It is evident to the Board that the 1988 Navy medical board proceeding evidently based its conclusion solely on the Veteran's own personal account of onset of neck pain in Army service, which is not credible as it is contradicted by the Army service medical records.  Therefore, the Board rejects the aforementioned finding of the 1988 Navy medical board proceeding as evidence of onset of a chronic cervical spine disability during the Veteran's first period of military service in the Army, from April - May 1982.        

In December 2013, the Board requested that a VA medical expert review the Veteran's claims file in its entirety and provide nexus opinions regarding the onset of his cervical spine disability relative to his period of naval service from September 1985 - March 1988, including whether or not it was etiologically related to, or aggravated by this period of military service.  In response, a VA medical expert who identified himself as an orthopedic spine attending surgeon presented opinions in January 2014, which, in pertinent part, collectively state as follows:

Yes, [I agree with the 1988 Navy medical board proceeding that the Veteran] did have a chronic disabling condition manifested by neck and cervical spine pain [that clearly and unmistakably (i.e., obviously or manifestly) existed] prior to [entry into] his second period of [active duty] in the US Navy in September of 1985 [and] that [t]his chronic condition was [clearly and unmistakably (i.e., obviously or manifestly)] not aggravated beyond the normal progression of the disability by [t]his [period of] military service.  ([The service medical records show] no acute injury or evidence of acute exacerbation.)  

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the Veteran's claim for service connection for a chronic cervical spine disability.  As stated earlier in the foregoing discussion, the cervical spine disability at issue was not incurred, nor is it presumed to have been incurred during his first period of active duty in the Army from April - May 1982.  

Although the Veteran was presumed to have been sound on entry into active naval service in September 1985 as no cervical spine abnormalities were expressly noted during his pre-induction examination in June 1985, both prongs of the presumption of soundness have been rebutted.  The January 2014 opinions of the VA orthopedic spine attending surgeon are based on his review the Veteran's claims file in its entirety.  In these opinions, the VA surgeon determined that the Veteran's chronic cervical spine disability had, in fact, clearly and unmistakably pre-existed his entry into this second period of service and was clearly and unmistakably not aggravated by this period of active duty.  Therefore, the weight of the objective medical evidence does not support the Veteran's claim for service connection for his pre-existing chronic cervical spine disability.

The Board places great probative value on the January 2014 VA physician's opinions due to his professional credentials as an orthopedic spine attending surgeon and because his opinions are predicated on an overview of the Veteran's entire medical history.  Furthermore, in the opining physician's elevated vantage point, with access to the Veteran's claims file, he is in a position best able to reconcile any conflicting opinions that may exist.  Thusly, as the aforementioned opinions of the VA medical expert do not link the Veteran's present cervical spine disability with his military service, the Board finds that the opinions are determinative of the outcome of the appeal.  The claim for VA compensation for a chronic cervical spine disability is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this specific claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran attempts to relate his chronic cervical spine disability to his period of military service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  His military records reflect that he did not serve on active duty in the United States Army or Navy in the capacity of a medical specialist.  His current records do not reflect that he has any formal medical training.  SSA records reflect that he was employed for many years post-service as a laborer, mechanic, and machine operator.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical existence and the nature and medical etiology of his chronic cervical spine disorder, including whether or not there was aggravation of this disorder, fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present a valid medical diagnosis and provide a probative medical opinion linking his cervical spine disorder to his period of military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic arthritic disability, which may be presented only by a trained physician or medical specialist in orthopedics.)   His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.


ORDER

New and material evidence having been received, the claim for service connection for a chronic cervical spine disability is reopened for a de novo review.

Service connection for a chronic cervical spine disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


